UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-32227 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 20-0486586 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Cabela Drive, Sidney, Nebraska 69160 (Address of principal executive offices) (Zip Code) (308) 254-5505 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check One): Large accelerated filerx Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $0.01 par value: 65,800,769 shares as of July 27, 2007. CABELA’S INCORPORATED FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 37 Item 4T. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 39 SIGNATURES 40 INDEX TO EXHIBITS 41 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands Except Par Value) (Unaudited) ASSETS June 30, 2007 December 30, 2006 July 1, 2006 CURRENT ASSETS: Cash and cash equivalents $ 80,229 $ 172,903 $ 117,658 Short-term investments 3,000 Accounts receivable, net of allowance for doubtful accounts of $1,714, $1,932 and $1,750 31,154 37,812 26,542 Credit card loans held for sale (Note 3) 119,452 136,072 90,861 Credit card loans receivable, net of allowances of $1,193, $699 and $512 (Note 3) 13,598 16,611 13,996 Inventories 523,925 484,414 461,805 Prepaid expenses and deferred catalog costs 47,161 42,502 43,846 Income taxes receivable 7,063 Other current assets 94,612 63,907 51,128 Total current assets 917,194 954,221 808,836 PROPERTY AND EQUIPMENT, NET 733,594 600,065 544,215 OTHER ASSETS: Land held for sale or development 19,192 20,947 8,633 Retained interests in securitized loans (Note 3) 40,091 39,033 37,972 Marketable securities 81,829 117,360 109,515 Other assets 18,799 19,604 18,771 Total other assets 159,911 196,944 174,891 Total assets $ 1,810,699 $ 1,751,230 $ 1,527,942 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 229,736 $ 239,285 $ 163,883 Unpresented checks net of bank balance 32,615 18,769 Accrued expenses and other liabilities 51,965 72,124 46,221 Gift certificates and credit card reward points 137,775 144,210 112,112 Accrued employee compensation and benefits 39,991 61,275 31,980 Time deposits 19,500 33,401 45,159 Short-term borrowings 27,000 6,491 Current maturities of long-term debt 26,738 26,803 27,704 Income taxes payable 17,267 3,466 Deferred income taxes 17,863 17,978 7,769 Total current liabilities 583,183 618,834 457,063 LONG-TERM LIABILITIES: Long-term debt, less current maturities 344,349 284,579 310,225 Long-term time deposits 65,694 68,795 61,895 Deferred compensation 5,244 5,174 4,992 Deferred grant income and tenant allowances 18,461 9,550 9,957 Deferred income taxes 29,560 30,440 22,971 Other long-term liabilities 9,190 Total long-term liabilities 472,498 398,538 410,040 COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY (Note 6): Preferred stock, $0.01 par value; 10,000,000 shares authorized, no shares issued or outstanding Common stock, $0.01 par value: Class A Voting, 245,000,000 shares authorized;65,798,769, 59,556,431 and 57,150,080 shares issued and outstanding 658 596 572 Class B Non-voting, 245,000,000 shares authorized:none, 5,807,305 and 8,073,205 shares issued and outstanding 58 80 Additional paid-in capital 253,373 247,741 244,016 Retained earnings 501,799 485,148 416,802 Accumulated other comprehensive income (loss), net (812 ) 315 (631 ) Total stockholders’ equity 755,018 733,858 660,839 Total liabilities and stockholders’ equity $ 1,810,699 $ 1,751,230 $ 1,527,942 See notes to unaudited condensed consolidated financial statements. 3 Table of Contents CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Earnings Per Share) (Unaudited) Three months ended Six months ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 REVENUE: Merchandise sales $ 403,424 $ 346,458 $ 826,063 $ 720,672 Financial services revenue 41,014 33,020 76,748 61,554 Other revenue 6,761 7,785 10,479 9,842 Total revenue 451,199 387,263 913,290 792,068 COST OF REVENUE: Cost of merchandise sales 258,449 226,449 536,495 468,332 Cost of other revenue 1,648 3,070 1,634 3,476 Total cost of revenue (exclusive of depreciation and amortization) 260,097 229,519 538,129 471,808 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 170,850 143,199 342,518 291,512 OPERATING INCOME 20,252 14,545 32,643 28,748 OTHER INCOME (EXPENSE): Interest income 427 936 1,663 1,337 Interest expense (4,836 ) (4,791 ) (9,470 ) (8,135 ) Other income, net 2,153 2,623 4,349 5,600 Total other income (expense) (2,256 ) (1,232 ) (3,458 ) (1,198 ) INCOME BEFORE PROVISION FOR INCOME TAXES 17,996 13,313 29,185 27,550 PROVISION FOR INCOME TAXES 6,732 4,957 10,779 10,111 NET INCOME $ 11,264 $ 8,356 $ 18,406 $ 17,439 EARNINGS PER COMMONSHARE (NOTE 5): Basic $ 0.17 $ 0.13 $ 0.28 $ 0.27 Diluted $ 0.17 $ 0.13 $ 0.27 $ 0.26 WEIGHTED AVERAGE SHARES OUTSTANDING (NOTE 5): Basic 65,782,822 65,201,266 65,639,217 65,135,553 Diluted 67,111,798 66,401,158 67,251,708 66,422,914 See notes to unaudited condensed consolidated financial statements. 4 Table of Contents CABELA’S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six months ended June 30, 2007 July 1, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 18,406 $ 17,439 Adjustments to reconcile net income to net cash flows from operating activities: Depreciation 26,625 20,189 Amortization 419 445 Stock based compensation 2,115 1,564 Deferred income taxes (318 ) 6,907 Other, net 52 1,626 Change in operating assets and liabilities: Accounts receivable 7,083 4,085 Origination of credit card loans held for sale, net of collections 16,620 (13,171 ) Retained interests in securitized loans (1,058 ) (2,257 ) Inventories (39,511 ) (65,170 ) Prepaid expenses and deferred catalog costs (4,946 ) (1,117 ) Other current assets (30,411 ) (5,672 ) Land held for sale or development 1,755 2,999 Accounts payable (30,340 ) (30,311 ) Accrued expenses and other liabilities (20,191 ) (10,378 ) Gift certificates and credit card reward points (6,435 ) (9,008 ) Accrued compensation and benefits (21,556 ) (28,267 ) Income taxes payable/receivable (24,280 ) (28,018 ) Deferred compensation 69 (2,177 ) Deferred grant income and tenant allowances 8,942 (608 ) Other long-term liabilities for unrecognized tax benefits and related interest 7,433 Net cash used inoperating activities (89,527 ) (140,900 ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (134,386 ) (67,999 ) Purchases of marketable securities (10,052 ) (16,727 ) Maturities of marketable securities 893 765 Proceeds from retirement of marketable securities 42,870 53,000 Purchases of short-term investments (131,225 ) Proceeds from sales or maturities of short-term investments 128,225 Change in credit card loans receivable, net 1,960 (2,221 ) Change in cash reserves for retained interests (1,250 ) Proceeds from disposition of property and equipment 3,855 Other, net (754 ) 9 Net cash used in investing activities (95,614 ) (37,423 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in unpresented checks net of bank balance 32,615 (2,883 ) Change in time deposits, net (17,002 ) (2,434 ) Borrowings on lines of credit, inventory financing and short-term borrowings 281,617 142,630 Repayments on lines of credit, inventory financing and short-term borrowings (267,862 ) (142,855 ) Proceeds from issuance of long-term debt 60,800 215,000 Payments on long-term debt (1,291 ) (2,546 ) Proceeds from exercise of employee stock options and stock purchase plan 2,932 2,324 Excess tax benefits from exercise of stock options 812 271 Payment of debt issuance costs (154 ) (449 ) Net cash flows provided by financing activities 92,467 209,058 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (92,674 ) 30,735 CASH AND CASH EQUIVALENTS, beginning of fiscal year 172,903 86,923 CASH AND CASH EQUIVALENTS, end of period $ 80,229 $ 117,658 See notes to unaudited condensed consolidated financial statements. 5 Table of Contents CABELA’S INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) 1.MANAGEMENT REPRESENTATIONS The condensed consolidated financial statements included herein are unaudited and have been prepared by Cabela’s Incorporated and its wholly-owned subsidiaries (the “Company”) pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.The condensed consolidated balance sheet of the Company as of December 30, 2006, was derived from the Company’s audited consolidated balance sheet as of that date.All other consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented.All of these adjustments are of a normal recurring nature.All material intercompany balances and transactions have been eliminated in consolidation.Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended December 30, 2006. Reclassifications: Effective June 30, 2007, the Company classified the accrued interest receivable associated with its economic development bonds from accounts receivable to other current assets in the condensed consolidated balance sheets.Balances totaling $5,864 and $3,495 at December 30, 2006, and July 1, 2006, respectively, have been reclassified to conform to the current presentation.The corresponding line items in the condensed consolidated statements of cash flows were also reclassified and there was no change in the total of net cash used in operating activities for the six months ended July 1, 2006.Total current assets of the Company were not affected by this reclassification and there was no impact on cash flows or covenant provisions from this reclassification. 2.CHANGE IN ACCOUNTING PRINCIPLES Inventories: Prior to fiscal 2007, cost was determined using the last-in, first-out (“LIFO”) method for all inventories except for a limited amount of inventory totaling $18,200 owned by Van Dyke Supply Company, Inc. and Wild Wings, LLC, wholly-owned subsidiaries of the Company, which used the first-in, first-out (“FIFO”) method.Effective December 31, 2006, the beginning of the Company’s 2007 fiscal year, management elected to change the Company’s method of valuing inventories from the LIFO method to the FIFO method.Due to merchandise unit cost increases for new and higher-priced product lines offered by the Company, and because ofthe market volatility for certain materials in the manufacture of other product lines (primarily firearms and ammunition), management believes that this change is preferable as the FIFO method better represents our inventory balances at current cost.Further, the adoption of the FIFO method enhances the comparability of the Company’s consolidated financial statements by changing to the predominant method utilized in the Company’s industry and conforms all of its inventories to the same accounting method.The effect of the change did not have a material impact to the Company’s condensed consolidated financial statements for the three and six months ended June 30, 2007, and July 1, 2006, and for fiscal years 2006, 2005 and 2004 was not material to the Company’s consolidated financial statements.Because the effect of the change on all periods is not material, no adjustments have been made to the Company’s consolidated financial statements to reflect a retrospective application. At December 30, 2006, $18,697 was included in the current portion of deferred income taxes payable in the Company’s condensed consolidated balance sheet related to the book-tax difference resulting from the LIFO method used for income tax purposes.Although the use of the LIFO method under income tax regulations requires conformity of methods for financial reporting purposes, it does allow selection of alternative methods of calculation.The Company’s LIFO calculation for income tax purposes utilizes a simplified LIFO approach and therefore results in a book-tax difference. The change to the FIFO method in the first quarter of fiscal 2007 increased the current 6 Table of Contents portion of income taxes payable by $4,674 and reduced the current deferred income tax liability by $4,674.The Company will incur a cash outlay of $18,697 over the next four years based on the Company’s election in its 2007 federal income tax return to change its method of accounting for inventory from LIFO to FIFO for income tax purposes. Uncertainty in Income Taxes: The Company adopted the provisions of Financial Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement No. 109, on December 31, 2006.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The recognition threshold requires that the Company determine whether it is more likely than not that a tax position will be sustained upon examination, and then the position is measured at the largest amount of the benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Unrecognized tax benefits are tax benefits claimed on the Company’s tax returns that do not meet these recognition and measurement standards. As a result of the adoption of FIN 48, the Company recorded total liabilities for unrecognized tax benefits of $8,569.Of this amount, $966 after-tax was recorded as a one-time decrease to the Company’s beginning retained earnings for the cumulative effect of adopting FIN 48.The remaining amount had been previously accrued under Financial Accounting Standards No. 5,
